 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDInter-Lakes Engineering CompanyandInternationalUnion,United Automobile,Aerospace and Agricul-tural Implement Workers of America(UAW). Case7-CA-8819March 28, 1975DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND KENNEDYOn October 10, 1974, Administrative Law JudgeSamuel Ross issued the attached- Decision in this pro-ceeding. Thereafter, Respondent filed exceptions and asupporting brief, and General Counsel filed an answer-ing brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The General Counsel on September 9, 1971, issueda complaint against Respondent which alleged that Re-spondent had engaged in unfair labor practices withinthe meaning of Section 8(a)(1) and (3) when it,interalia,laid off 15 employees on July 6, 1971, in retaliationfor their union activities and to discourage membershipin the Union. On November 22, 1971, under circum-stances more fully detailed by the Administrative LawJudge, the parties entered into a settlement stipulationwhich provided,inter alia,for the withdrawal by theRespondent of its answer and for the entry of a Boardorder and court of appeals decree against the Respond-ent. The Board approved the settlement stipulation onJanuary 14, 1972. On April 20, 1972, the United StatesCourt of Appeals for the Sixth Circuit entered a con-sent judgment enforcing the Board's order. Since thattime a controversy has arisen between the parties as tothe correct interpretation of a portion of the settlementstipulation.The settlement stipulation required Respondent tomake the alleged discriminatees whole by payment ofa lump sum of $10,000 "to be apportioned by and at thediscretion of the Regional Director for the SeventhRegion . . . in accordance with the normal proceduresand practices of the National Labor Relations Board."The settlement further provided in paragraph 10 asfollows:10.The parties hereto recognize that theamount of backpay to be paid herein represents acompromise settlement of pay due for the periodof July 7, 1971 to September 20, 1971. It is agreed,therefore, that in the event any of the dis-criminatees reimburse the Michigan EmploymentSecurity Commission for any unemployment com-pensation they received as a result of a loss of paybecause of the alleged unfair labor practices in thismatter,theEmployer will compensate the dis-criminatees for any -money they are required torepay the Michigan Employment Security Commis-sion in excess of the settlement received by the in-dividual employees in this matter.[Emphasissupplied.]The parties are in disagreement as to the meaning ofthe underlined portion of the quoted clause. GeneralCounsel contends that the clause requires Respondentto reimburse discriminatees an amount equal to thatwhich the discriminatee must repay to the MichiganEmployment Security Commission (MESC) with thetotal amount not to exceed 100 percent of the backpaydue. Respondent contends that the clause unambigu-ously requires Respondent to reimburse discriminateesonly the amount by which their repayment to MESCexceeds the amount which they received under theterms of the settlement stipulation. Respondent furthercontends that since the settlement stipulation is unam-biguous the Parol Evidence Rule precludes the takingof any evidence as to its meaning.The language used in paragraph 10 was a product ofthe settlement negotiations and is somewhat differentfrom the language usually included in settlementsreached in Region 7 in cases where less than 100 per-cent of backpay is obtained.' Following settlement,the Region determined the proportion of the $10,000each employee was entitled to receive. Respondentmade the payments to the employees. Respondent alsonotified the Michigan Employment Security Commis-sion (MESC) that these payments had been made. OnAugust 31, 1973, MESC ordered 10 of the 14 dis-criminatees to make restitution of various sums.' TheRegion has asked Respondent to reimburse the dis-criminatees in accordance with the General Counsel'sinterpretation of _the clause.Respondent refuses toreimburse the discriminatees, except that it is willing to1The Region usually seeks a provision which reads as follows-The parties hereto recognize that the amount of backpay to be paidherein represents a compromise of the total amount due the dis-crimmatee It is agreed, therefore, that in the event the discrimmateereimburses the Michigan Employment Security Commission for anyunemployment compensation the discrimmatee received as a result ofa loss of pay because of the alleged unfair labor practices in this matter,the employer will compensate the discriminatee in an amount equal tothat which the discriminatee repays to the Michigan EmploymentSecurityCommission. This amount, however, shall not exceedzThe discnminatees have appealed that order.217 NLRB No. 26 INTER-LAKES ENGINEERING COMPANYreimburse individual employees for any amounts theyrepay MESC over the amount they received under theterms of the settlement stipulation.Turning first to the question of whether it was properfor the Board to take evidence before determiningwhich interpretation of the clause in question is correct,we conclude that it was. It is well settled that the ParolEvidence Rule is a rule of substantive law which re-quires that when parties have made a contract "andhave expressed it in a writing to which they, have[all] assented as the complete and accurate integrationof that contract, evidence, whether parol or otherwise,of antecedent understandings and negotiations will notbe admitted for the purpose of varying or contradictingthe writing."3Concededly, the settlement stipulationconstitutes a complete and accurate integration of theterms of the settlement stipulation.'Thus, evidenceoutside the agreement cannot be introduced to vary itsterms. However, it is also well established that evidencemay be introduced for the purpose of ascertaining thecorrect interpretation of an agreement.' The evidencehere was taken in order to ascertain the meaning of thesettlement stipulation, and not to vary its terms. Underthese circumstances, it was properly received for thatpurpose.Next, we turn to the primary question in this case.Which interpretation of the settlement stipulation iscorrect? In agreement with the Respondent's conten-tion, we conclude that the language "the Employer willcompensate the discriminatees for any money they arerequired to repay the Michigan Employment SecurityCommissionin excessof the settlement received by theindividual employees in this matter"seemson the sur-face to require Respondent to reimburse the dis-criminatees'only the amount by which their repaymenttoMESC exceeds the amounts they received under theterms of the settlement stipulation. Certainly that is theplain meaning of the words. Thismeaning issupportedby the fact that the partiesin agreeingto this clausemodified language in the clause usually used whichwould unquestionably have achieved the result theGeneral Counsel urges.'Having said that, we must examine the evidence inthe record to ascertain whether the evidence establishes3 2 Corbin, Contracts § 573 (1960); see also 9 Wigmore,Evidence §2400,et seg.(3d ed. 1940).4 An agreement is integrated where the parties thereto adopt a writing orwritings as the final and complete expression of the agreement.An integra-tion is the writing or writings so adopted. Restatement of the Law,Contracts§ 2285 2 Corbin, Contracts § 572(b) (1971 Pocket Part.), § 579 (1960).See also9Wigmore,Evidence §2740(3) (3d ed 1940); Restatement of the Law,Contracts § 242. Evidence, of course may be introduced for a number ofother purposes not relevant here.6 'William Schaub, the General Counsel's attorney who negotiated thesettlement, testified the changes were made to assure Respondent that Re-spondent's liability would not exceed 100 percent of backpay. Since thischange has nothing to do with that problem, this explanation is very weak.149that the parties ascribed some other meaning to thelanguage inquestion. At the outset we note that for themost part the General Counsel's evidence as to thenegotiations deals with general discussions of the goaltheRegion ordinarily seeks to achieve in seekingclausesof the type it sought here and how the languagein itsusualclause is interpreted. Schaub's testimony isvery general and lacks any specifics as to what was saidduring settlement negotiations as to the meaning of therevised clause. (To the extent that Schaub's testimonyis specific as to what was said during negotiation, itrelates to the clause usually sought by the Region andwhich was originally proposed by Schaub.) There areonly two items of credited testimony which tend tosupport the General Counsel's contention that the par-ties intended the interpretation General Counsel nowasserts is the correct one: (1) Union RepresentativeKen McDivitt testified that Schaub told him in thepresence of and without objection from Respondent'sattorney, Statham, that if the discriminatees "had topay any of it [the settlement] back [to MESC] then it[was to] be borne by the company." (2) Field ExaminerDiane Lepsig testified that shortly after February 25,1972, she asked Statham if he was not aware that, if theemployees had to reimburse MESC, that his clientwould have to, in turn, reimburse them for moneys thathad to be returned, and that he responded, "Yes, hewas awareof that." As to the first item, the weight tobe given it is somewhat diminished by the lack of anyaffirmative indication that Statham agreed with whatwas being said or was even listening to the conversationbetween the General Counsel and the discriminatees.As to the second, Statham's apparent agreement duringthe telephone conversation with the interpretation as-serted by the General Counsel may have been inadver-tent since Respondent shortly thereafter, on April 4,1972, wrote the Region appearing to assert the contraryposition, and held a meeting with its employees, includ-ing the discriminatees, in which it cautioned the dis-criminatees that the MESC may be seeking restitutionfrom them. Further, Respondent, both before and sinceStatham's conversation with Lepsig, has not taken anyposition inconsistent with the interpretation it assertswe should place on the settlement stipulation. Thus,while thereis someevidence to support the GeneralCounsel's position, we are not persuaded that GeneralCounsel has presented sufficient evidence to establishthat the parties gave to the clause any meaning otherthan themeaning wewould normally ascribe to thelanguage used.Finally, the General Counsel has requested that thesettlement stipulation be set aside if we conclude thatRespondent's assertionsas to itsmeaning arecorrect.The Administrative Law Judge has indicated that hewould do so under these circumstances. We do not 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDagree. As we have found, the meaning of the settlementstipulation is clear on its face. There is nothing in theterms of the settlement stipulation which is repugnantto the purposes and policies of the Act. Respondent hasfully-complied with its terms. The Board's policy is toencourage the parties to enter into settlement stipula-tions where possible. That policy would be discouragedwere we to set aside a settlement under the circum-stances present herein. Accordingly, our order shallonly require that Respondent comply with the terms ofthe settlement agreement as interpreted herein.ORDERIt is hereby ordered that the Respondent, Inter-Lakes Engineering Company, Mt. Clemens, Michigan,shall be required to reimburse the discriminatees formoneys they are required to repay the Michigan Em-ployment Security Commission only to the extent thatthe repayment exceeds the amount the employees re-ceived under the terms of the settlement stipulation.DECISIONSTATEMENT OF THE CASESAMUEL Ross, Administrative Law Judge: Pursuant to acharge filed by the above-named Union on July 12, 1971, andan amended charge filed on July 14, 1971, the General Coun-sel of the National Labor Relations Board issued a complainton September 9, 1971, against Inter-Lakes Engineering Com-pany (the Respondent) which alleged that the Respondenthad engaged in unfair labor practices within the meaning ofSection 8(a)(1) and (3) of the Act by coercively interrogatingemployees about their union activities, and by laying off 15employees on July 6, 1971, in retaliation for their union ac-tivities and to discourage membership in the Union. On Sep-tember 15, 1971, the Respondent offered the 15 alleged dis-criminatees unconditional reinstatement to their former jobsas of September 20, 1971, and the offer was accepted. OnSeptember 16, 1971, the Respondent filed an answer to thecomplaint denying the commission of any unfair labor prac-tices. The issues thus joined came on for hearing in Detroit,Michigan, on November 22, 1971, before then Trial Exam-iner, now Administrative Law Judge, Arnold Ordman. Afterthe hearing opened, the parties entered into a written settle-ment stipulation which provided,inter alia,for the with-drawal by the Respondent of its answer and for the entry ofa Board order and court of appeals decree against the Re-spondent. The hearing was then closed pending approval ofthe settlement by the General Counsel and the Board. OnDecember 10, 1971, the settlement stipulation was approvedby the General Counsel, and on January 14, 1972, the Boardalso approved it and entered its Decision and Order basedthereon. On April 20, 1972, the United States Court of Ap-peals for the Sixth Circuit entered a consent judgment enforc-ing the Board's order.One of the provisions of the settlement stipulation in thiscase required the Respondent to make whole the employeeswho were laid off on July 6, 1971, and reinstated on Septem-ber 20, 1971, by the payment of a,lump sum of $10,000 "tobe apportioned by and at the discretion of the Regional Direc-tor for the Seventh Region-in accordance with the normalprocedures and practices of the National LaborRelationsBoard." The settlement stipulation further provided in para-graph 10 as follows:10.The parties hereto recognize that the amount ofbackpay to be paid herein represents a compromise set-tlement of pay due for the period of July 7, 1971 toSeptember 20, 1971. It is agreed, therefore, that in theevent that any of the discriminatees reimburse the Mich-igan Employment Security Commission for any unem-ployment compensation they received as a result of a lossof pay because of the alleged unfair labor practices in thismatter,theEmployerwillcompensate the dis-criminatees for any money they are required to repay theMichigan Employment Security Commission in excessof the settlement received by the individual employees inthismatter.There has since developed a substantial dispute between theparties regarding their intent and the interpretation of thisprovision, and the extent of the Respondent's liability, if any,to indemnify the discriminatees for theamounts of unem-ploymentinsurancebenefits which they have been ordered torepay to theMichiganEmployment Security Commission.On January 30, 1974, the Regional Director for Region 7of the National Labor Relations Board filed a motion withthe Board to clarify its order approving the foregoing settle-mentstipulation. On February 20, 1974, the Respondent filedan opposition to the said motion. On March 25, 1974; theBoard denied the motion of the Regional Director, and or-dered that a hearing be held before a duly designated Ad-ministrative Law Judge "for the purpose of taking evidenceto resolvesaid issues." Pursuant to the said order, a hearingwas conducted before me in Detroit, Michigan, on June 5 and6, 1974. Upon the entire record,includingmy observation ofthe witnesses and their demeanor, and after due considerationof the briefs filed by theparties, I makethe following:FINDINGS OF FACTA. TheSettlement Discussions on November22, 1971Since 1967, it has been the consistent policy of Region 7 ofthe Board to requirein all caseswhere a settlement is ob-tained in which discriminatees receive less than 100 percentof their backpay, that the Respondent also agree to indemnifythe discriminatees in the event that they later are required tomake restitution to the Michigan Employment Security Com-mission (herein called MESC) of benefits which they receivedby reason of their unemployment during the backpay period.This policy was instituted by then Regional Director JeromeH. Brooks to discourage a practice which he had observed ofemployers who, after settling unfair labor practice cases andpaying backpay to discriminatees, notified MESC to recoupthe unemployment compensation benefits previously paid tothe discriminatees. To eliminate "what [he] at that time con-sidered to be an injustice," Regional Director Brooks drafteda provision for inclusion in settlement agreements "in cases INTER-LAKES ENGINEERINGCOMPANYwhere less than 100 percent backpay was obtained for dis-criminatees,"and he adopted the policy of requiring"a clauseof [that] type"in such case.' The provision thus drafted byBrooks for inclusion in such settlements was as follows-'The parties hereto recognize that the amount of backpayto be paid herein represents a compromise of the totalamount due the discriminatee.It is agreed,therefore,that in the event the discriminatee reimburses the Michi-gan Employment Security Commission for any unem-ployment compensation the discriminatee received as aresult of a loss of pay because of the alleged unfair laborpractices in this matter,the employer will compensatethe discriminatee in an amount equal to that which thediscriminatee repays to theMichigan EmploymentSecurity Commission.This amount,however,shall notexceed $The maximum total liability of the Respondent was supposedto be 100 percent of the backpay lost by the discriminatee asa result of the alleged unfair labor practice.On November22, 1971,when this case came on for hearingof the Respondent's alleged unfair labor practices,WilliamSchaub, Jr., appeared on behalf of the General Counsel, Mr.Ken McDivitt,an International representative, appeared forthe Union,and the Respondent was represented by JamesStatham and Robert S. Rosenfeld from the law firm of Key-well and Rosenfeld.Only 4 of the 15 employees whose layoffby theRespondent was alleged in the complaint to have beenmotivated by antiunion considerations-attended the hearing.As previously noted,all 15 of the alleged discriminatees hadpreviously been reinstated by the Respondent on September20, 1971.Consequently,although the length of the periodduring which these employees were on layoff status wasknown,the amount of their total net loss of earnings was notavailable to the representatives of the General Counsel andthe Union.In this context,settlement discussions were undertaken bythe parties shortly after the hearing opened.Agreement wasreached on the terms of the formal settlement agreement andof the notice for posting,leaving only the amount of thebackpay to be paid by the Respondent in dispute. In theabsence of net backpay information for all 15 of the dis-criminatees,the parties discussed a lump sum to be paid bythe Respondent to settle its possible backpay liability to all 15of the alleged discriminatees which later, when the specificinformation was ascertained,would be apportioned amongthe discriminatees by the Regional Office according to a for-mula based on the percentage of the net loss of pay of eachto the total net loss of pay suffered by all of them. TheRespondent first made a lump sum offer of $2,000,and laterof $8,000, to settle its possible backpay liability, but bothoffers were rejected as insufficient in the light of the Region's"normal policy" of not settling cases involving backpay forless than 80 percent of the backpay claim. The Respondentthen made a final offer of $10,000 which its counsel toldSchaub they "believed"to be "at least 80 percent of the totalIThe quotesabove are from the credited testimonyof Brooks who,following retirement from the Board,has been employed since September1972 by thelaw firm ofKeywell andRosenfeld,the Respondent's counselin this case.2See G C Exh.2, second paragraph.151amount due."Union Representative McDivitt regarded thisoffer as acceptable to the Union,and the discriminatees whowere present also considered the Respondent's offer to be"fair."Schaub accordingly went to see then Regional Direc-tor Brooks to obtain his approval of the Respondent's settle-ment offer.Schaub notified Brooks of the amount of theRespondent's backpay offer,that the Union and the dis-criminatees were willing to accept it, and that the offer ap-peared to represent"something around 80 percent."Brooksagreed to approve the settlement provided that the settlementagreement contained"our indemnification [MESC] clause tomake whole the individual employees in the event they wererequired to reimburse the Michigan Employment SecurityCommission."3-Upon the conclusion of his conference with Regional Di-rector Brooks, Schaub returned to the settlement discussionsand notifiedall theparties that the Respondent's settlementoffer was acceptable to the Region provided that the stipula-tion included the Region'sMESC indemnification clause.Schaub exhibited a verbatim draft of the clause to Respon-dent's attorneys Statham and Rosenfeld,and they protestedthat"there was no need for this kind of clause," and that theydidn't "understand it." Schaub sat down with Statham andgave him several examples of how the clause operated.4 Oneexample given to Statham by Schaub was that of a dis-criminatee whose total net backpay loss was $1,000, whoreceived$600 in settlement from the Respondent, and whosubsequently was required to make restitution of $800 toMESC for unemployment benefits received by him for thebackpay period.Schaub explained that in such a case, theRespondentwould be required to indemnify the dis-criminateefor $400 (of the $800) paid by the latter to MESC,which together with the $600 previously paid to him in settle-ment,constituted 100 percent of the discriminatee's backpayloss.Another example given by Schaub to Statham was thecase of a discriminatee who had an identical backpay loss andsettlement of $1000 and $600 respectively,but who is re-quired to make restitution to MESC for only $100.Schaubexplained that in such a case, the Respondent's liability toindemnify was $100 inasmuch as that amount,when addedto the settlement previously receivedby thediscriminatee,was still less than 100 percent of his backpay loss. Stathamagain repeated that he saw no need for the MESC clause3The findings and quotes above are based on the testimony of Schaubwhich I credit. Former Regional Director Brooks, who testified for theRespondent,did not controvert Schaub's testimony regarding the conditionprecedent which he imposed upon the acceptanceof theRespondent's offerof settlement.Respondent's counsel Rosenfeld testified that "there was noconversation that I recallby me or byMr Statham in my presence . . . thatthiswas about an 80 percent settlement."For reasons explicatedinfra, Iconsider Rosenfeld's testimony in this case as unreliable in many respects,and I therefore do not credit his testimony which suggests that no suchrepresentation was made to Schaub. Statham, a practicing attorney in De-troit, was not called by the Respondent to testify,assertedly because he wasout of town and would not be back until the followingMonday Noapplica-tion was madeby theRespondent to continue the hearing for the purposeof adducing testimony from Statham.I infer therefrom that Statham, ifcalled,would not havesupportedRosenfeld's testimony in this respect.International Union UnitedAutomobile, Aerospace, andAgriculturallmple-ment WorkersofAmerica [Gyrodyne Co. ofAmerica] v N.LR B.,459 F 2d1329 (C.A.D.C , 1972);2Wigmore,Evidence §285 (3d Ed 1940)4While Schauband Statham were thus engaged, Rosenfeld admittedly left"to consult with [his] client about this new development in [the] negotia-tions." 152DECISIONS OF NATIONALLABOR RELATIONS BOARDbecause in his opinion the settlement reimbursed the em-ployees forat least80 percent of what was due them. Schaubresponded that if the settlement represented 80 percent of thediscriminatees' backpay, there was "very little liability left"for the Respondent, and the maximum for which it could beheld responsible "would be another couple of thousand," andtherefore it shouldn't matter to the Respondent whether theclause was inor not in the settlement stipulation. Schaubfurther said that "we have to worry about protecting [the]individuals." Statham nevertheless continued to object to theinclusion in the settlement of the MESC clause, and Schaub"insisted that we would have no settlement unless the clausewas inserted in the settlement agreement."5According to Schaub whom I credit in these respects, heand Statham at this point "had reacheda virtual impasseupon this particular point," and Statham and Rosenfeld"caucased [sic] with the[ir]client,came back and indicatedthat we could work out somethingusing this[MESC] lan-guage."Schaub accordingly "sat down with Mr. Statham,"and, usingthe Region's MESC clause as a base they "tailoredthe clause through negotiations," and arrived at thelanguagewhich ultimately was incorporated in the settlement stipula-tion as paragraph 10 quoted above in the section of thisDecision entitled "Statement of the Case." According toSchaub, the changes thus effected from the Region's standardMESC clause were made to assure Statham that his client'sliability thereunder would not exceed 100 percent of the totalnet backpay loss suffered by the 15 discriminatees. Thechanges thus effected consisted of striking the last sentenceof the standard MESC clause because of the lack of knowl-edge at that time of the amount of the total net backpay lossof the 15 discriminatees, and in substituting therefora state-ment of the precise backpay period to which the indemnifica-tion provision applied. In addition, the clause in the standardMESC form which read, "The employer will compensate thediscriminatee in an amount equal to that which the dis-crimmatee repays to the Michigan Employment SecurityCommission," was changed to read, "The Employer willcompensate the discriminatees for any money they are re-quired to repay the Michigan Employment Security Commis-sion in excess of the settlement received by the individualemployees in this matter." Following the conclusion of hisnegotiations with Statham of the language of paragraph 10,Schaub took the proposed settlement stipulation back to Re-gionalDirector Brooks, showed him and Compliance OfficerMarvin Scott thelanguage changeswhich had been made,obtained their approval of the changes, and then returned tothe hearing room where all the parties signed the settlementstipulation.Schaub testified thatin agreeingto the changes in para-graph 10 from the Region's standard MESC form, he at notime intended to recede from theRegion'sMESC policywhich he had explicated by the hypothetical examples toStatham, and that his intent and understanding at all times,which he conveyed to both Statham and Rosenfeld as well asto Union Representative McDivitt and the discriminatees,was that "in the event the individuals had to repay money to5The findings above are based on Schaub's credited testimony. As pre-MESC, the Respondent would have to reimburse them forthe moneys paid up to 100 percent of the [backpay] liability."Schaub's testimony in the latter regard was corroborated byMcDivitt, who testified that Schaub told him in the presenceof Statham that if the discriminatees "had to pay any of it[the settlement] back [to MESC] then it be borne by thecompany." Two of the four discriminatees who were presentat the hearing on November 22, 1971, when the settlementwas reached, similarly testified that they were told by Schauband McDivitt that:the $10,000 settlement . . . would be split up betweenthe group of people that were laid off . . . And that inthe event that Michigan Unemployment would requestthemonies that Inter-Lake Engineering would reim-burse us for any monies that we had to pay intoMESC.6Respondent's attorney Rosenfeld's version of how agree-ment was reached on the language of paragraph 10 of thesettlement stipulation, and what all the' parties understoodand intended by its terms, is contrary to the testimony ofSchaub, McDivitt, and the two discriminatees Walgrave andMarushak. Rosenfeld's testimony in this regard was as fol-lows: After Schaub returned from his conference with Re-gional Director Brooks and said that the $10,000 settlementoffer "was satisfactory" if the settlement included the Re-gion'sMESC indemnification clause, he told Schaub thatthere was "no need for this kind of clause," and "besides, Idon't understand it." Schaub then explained the clause toStatham while he (Rosenfeld) discussed this "new develop-ment" with his client. Upon his return "to the conferencewithMr. Schaub," Rosenfeld assertedly rejected "theproposal" contained in the Region's standard MESC clause,and he told Schaub "that we would not agree on a dollar fordollar basis [that] what was paid by [the] employees to MESCwould be paid by us to them." Instead, he assertedly counter-proposed "that if anybody had to pay back to the MESCmore than what they got under the settlement we wouldpay them on an individual basis that excess." According toRosenfeld, Schaub expressed concern that under the counter-proposal, the discriminatees might "end up with nothing"more than they had already received from MESC, and hereplied, "That's right, [the] people may end up with nothingbut they won't be worse off ...." Schaub then assertedlyexpressed the opinion that the Respondent's counterproposalwas contrary to the policy expressed in the Region's MESCclause, and Rosenfeld "agreed that my proposal was differentthan his."Rosenfeld testified that notwithstanding theforegoing, Schaub "agreed to" his counterproposal, and "thenext thing I remember was there was an attempt to reduceit [Rosenfeld's proposal] to writing." Rosenfeld admitted thatthe negotiations regarding the language in'paragraph 10 wereconducted by Schaub and Statham while he "went back toreport to my client," and that his only contribution theretowas to later have the word "individual" inserted in the lastsentence. Schaub then left to obtain the approval of his su-periors, and when he returned, he reported that the settle-viously noted, the Respondent did not call Statham to testify, and thus6 The quotes above are from the credited testimony of Robert V. Wal-Schaub's testimony regarding this conversation with Statham during Rosen-grave, one of the discrimmatees Robert A. Marushak, another dis-feld's absence is uncontrovertedcriminatee, gave similar testimony INTER-LAKES ENGINEERING COMPANYment was "acceptable." The stipulation "was then reduced totypewritten form," and:... in the presence of all those people to be sure every-body understood I explained to my client out loud thatthis Paragraph 10 which is insertedmeansthe $10,-000.00 may not be the limit of your liability under thisagreement;that if anybody has to pay back to MESCmore than you're paying them under this agreement youmay have-you will have to pay them the difference.?No one, according to Rosenfeld, objected to or controvertedhis interpretation of paragraph 10, the settlement stipulationwas signed, and the parties "shook hands and we wenthome." For reasons explicatedinfra,I credit Rosenfeld'sversion of the settlementnegotiationsonly to the extent thatit accords with that of Schaub credited above.B. Postsettlement Developments Indicative of the Parties'Interpretation of Paragraph 10The terms of the settlement agreement executed by theparties on November 22, 1971, required the approval of theGeneral Counsel and the Board, and it was to have "no forceor effect" until such approval was granted. Accordingly, onNovember 23, 1971, Regional Director Brooks forwarded theformal settlement stipulation to Assistant General CounselFrancis E. Dowd in Washington, D.C., together with amemorandum recommending that it "be submitted to theBoard for approval."8 Thereafter, on December 10, 1971,Deputy Associate General Counsel John E.Higgins,Jr., ap-proved and signed the settlement stipulation on behalf of theGeneral Counsel, and on December 21, 1971, Associate Gen-eral Counsel John S.Irvingforwarded it to the Board's Ex-ecutive Secretary Ogden W. Fields, together with a memo-randum recommending its approval by theBoard. Inconnection with that recommendation, Irving called to thespecific attention of the Board paragraph 10 of the settlementstipulation, and said in reference thereto.Pleasenote that paragraph 10 of the Stipulation pro-vides that the discriminatees will be reimbursed by Re-spondent for anymonieswhich they return to the StateofMichiganasrepaymentofunemploymentcompensation.9As previously noted, the Board thereupon approved the set-tlement stipulation and entered its order based thereon onJanuary 14, 1972, and on April 20, 1972, the Court of Ap-peals for the Sixth Circuit entered a consent judgment enforc-ing the Board's order.As indicated above, the settlement stipulation of the partiesalso provided that the $10,000 lump sum settlement was "tobe apportioned"amongthe discriminatees "at the discretionof the Regional Director,"and "inaccordance with the nor-mal procedures and practices of the National Labor RelationsBoard." On January 18, 1972, Regional Director Brooks as-7The "people" who assertedly were present when Rosenfeld allegedlymade this statement were Respondent's President Casper, Its GeneralManager Rott, Union Representative McDivitt, and Attorneys Schaub andStatham8GC Exh 3.9 See G C. Exh. 4153signed Supervisory Field Examiner Diane M. Lepsig to pre-pare the backpay computation which was needed for deter-mining the apportionment of the lump sum settlement. Shecontacted Statham, the Respondent's attorney of record inthe case, and requested him to furnish her with the grossbackpay information. Statham complied. Lepsig also re-quested and obtained from the discriminatees the informationnecessary to determine their interim earnings during thebackpay period, and their expenses, if any, in connection withobtaining interim employment. Based on the informationthus obtained, Lepsig computed the total net backpay losssuffered by 14 of the 15 discriminatees.10 Based on thesecomputations, she determined that the total net backpay lostby the discriminatees was $26,608, the percentage of the $10,-000 settlement to which each of the 14 discriminatees wasentitled, and the amount in dollars which that percentagerepresented. Lepsig then prepared a letter to Attorney Sta-tham for Regional Director Brooks' signature (together withtables attached setting forth her backpay computations)which requested that 14 checks in specified amounts (lessnecessary deductions for social security and income taxes) bedrawn to the order of the 14 discriminatees and sent to theRegional Office. That letter and the attachments thereto weresent to Statham on February 25, 1972.11Shortly after his receipt of that letter, Statham called Lep-sig and asked if it would be possible for the Regional Officeto notify MESC that the discriminatees were about to receivethe Respondent's checks in settlement of its backpay obliga-tion. Statham told Lepsig that his client intended to notifyMESC, but would prefer the Region to do so. Lepsig repliedthat it was not "our custom" to do so, and she asked Stathamif he was not aware "that if the employees had to reimburseMESC, that his client would have to in turn reimburse themfor any monies that had to be returned." Statham replied,"Yes, he was aware of that." Lepsig asked Statham, "Haveyou discussed it with your client?" Statham answered that"he had and his client didn't care." Statham asked Lepsig tocheck with Regional Director Brooks about notifying MESCand she agreed to do so. However, before she did, Stathamcalled her again and said that he had spoken to MESC, andhad been advised by it to have the settlement checks drawnto the joint order of the discriminatees and MESC. Stathamasked Lepsig if that would be acceptable to the Board. Lepsigreplied that in her opinion it would not. Statham asked herto check with the Compliance Office or Brooks, and she saidshe would. Lepsig then prepared a memorandum to RegionalDirector Brooks and to Compliance Officer Scott dated Feb-ruary 29, 1972, in which she described her two conversationswith Statham and what she had told him.'2 Brooks sent thememorandum back to Lepsig with the notation, "I agree.Gullett GinUS. Payment must be to discriminatee.J.B."13After receiving Brooks' response, Lepsig met him inthe hall and reported to him that she had told Statham that"it was my impression that should the discriminatees have to10One of the discriminatees had greater interim earnings during thebackpay period than what he would have earned working for the Respond-ent during that period11See G C. Exh. 5.12ALJ Exh 113This was a reference to the case ofGullets Gin Company, Inc. v.N.L.R.B,340 U S. 361 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDreimburse MESC for any monies that had to be restored thentoMESC, that the employer would have to reimburse theseemployees." Lepsig asked Brooks if that was correct, becauseshe "wanted to let Mr. Statham know." Brooks agreed thatLepsig'-s "interpretation [of paragraph 10] was correct." Lep-sig then called Statham and told him that the Region wouldnot accept,checks made out jointly to the discriminatees andMESC, and that the checks had to be made out solely to thediscriminatees. Lepsig further told Statham that "it was theRegion's position," as she had previously told him, "that inthe event that the employees would have to reimburseMESC-the monies [they] received from MESC, the em-ployer would have to reimburse them with the monies thatthey paid back," and she cited to Statham theGullett Gincase,supra.14At about the same time that Lepsig and Statham had theforegoing conversations,Respondent'sGeneralManagerRott notified MESC that the Company was about to pay theemployees whom it had laid off a backpay settlement for theperiod during which the said employees had drawn unem-ployment compens tion from MESC. According to Rott, hispurpose in notifying MESC was merely "to find out just whatthe liability [of the employees] involved would be," because,"we were interested in the welfare of our employees," andnot, to thereby instigate restitution proceedings by MESCand reduce the Respondent's unemployment experience-rat-ing record and unemployment insurance tax rate. About amonth later on April 4, 1972, the Respondent sent the checksfor the employees' backpay settlement to the Region, togetherwith a letter signed by Rott in which, he stated,inter alia,thata "majority of these employees drew unemployment compen-sation" during backpay period in amounts which "in mostcases" represented "more than 90% of the face amount ofthese checks," and that he was concerned about "placingthese employees" in the "financially awkward position" of"having-another government agency" later demanding"repayment of this money" after it was spent."14The findings above are based on Lepsig's testimony which I credit andwhich the Respondent has not controverted. As previously noted, Stathamwas not called by the Respondent to testify,and no application was madefor a continuance of the hearing to adduce his testimony Former RegionalDirector Brooks, who now is employed by Respondent's counsel, testifiedon behalf of the Respondent, but he did not controvert Lepsig's abovecredited testimony regarding the conversations between them about themeaning of par '10 of the settlement stipulation.15 See G C. Exh. 6. I regard Rott's profession of concern for the welfareof the discriminatees as apocryphal The record does not disclose that theRespondent was under any compulsion to notify MESC regarding the back-pay settlement of this case,but it nevertheless did so and thereby triggered-the restitution proceedings which MESC instituted. Indeed, as found above,evenbefore the Respondent notified MESC about the settlement, it hadsought unsuccessfully through its Attorney Statham to have the Region doso, and to accept checks made out jointly to the order of the discnminateesand MESC. The reason for this conduct of the Respondent is quite apparent.Restitution by the discriminatees to MESC of employment benefits receivedby them for the backpay period admittedly will reduce the Respondent'sunemployment experience rating record and its tax rate percentage of liabil-ity to MESC. Contrary to Rott's testimony, I am persuaded that his concernwas not, as he professed,in the welfare of the employees, but rather ineffecting a reduction of Respondent's MESC tax rate.I regard the words ofJudge Learned Hand inDyer v.MacDougall,201 F.2d 265, 269 (C.A. 2),quoted with approval by the Supreme CourtinN.L.R.B. vWalton Manufac-turing Co & LoganvillePants Co.,369 U S 404, 408 (1962), as particularlyappropriate to this testimony of Rott Judge Hand there stated-The Region did not respond to Rott's letter, and it dis-tributed the Respondent's checks to the discriminatees. TheRegion subsequently was advised that MESC had orderedthese employees to repay the unemployment compensationwhich they had received from MESC for the backpay period.Accordingly, on January 17, 1973, Acting Regional DirectorBernard Gottfried, who replaced former Regional DirectorBrooks (see fn.1,supra),notifiedRespondent's attorneyRosenfeld by letter of this development, and reminded himthat:Pursuant to normal RegionalOfficepolicy, a clausewas [had been] inserted in the Settlement Stipulation[in this case] providing for reimbursement by the Em-ployer of certain amounts these employees might have topay MESC if that agency demanded restitution.Gottfried further advised Rosenfeld that whenthe "amountsrequested by MESC" became known, he would provide himwith "the further details "1fi Rosenfeld responded by letterdated January 23, 1973. Therein, he advised Gottfried thatinasmuch as paragraph 10 of the. settlement stipulationcreated no reimbursement liability on the part of the Re-spondent until the discriminatees "are required to repay toMESC," Gottfried's letter, if it "constitutes a demand forreimbursement. . .ispremature." Rosenfeld's letter con-tinued, "We do not believe that Respondent is required totake a final position concerning this matter until adequateproof is submitted to it that repayment in some certains have,indeed,beenmade by specific discriminatees to theMESC."17Rosenfeld's letter suggested that since theBoard's order and the court of appeals consent judgmententered thereon did "not contain any provision similar toparagraph 10" of the settlement agreement,... could not [the] Respondent reasonably have con-cluded that the Board,as distinguished from its regionaloffice,had decided to eliminate Paragraph 10 of theAgreement as a condition for voluntary' settlement ofthismatter.Rosenfeld's letter further made the following additional "ob-servation:"Paragraph 10 of the aforementioned SettlementAgreement provides that the employer will compensatethe discriminatees [f]or money they are required to repaythe MESC "in excess of the settlement received by theindividual employee."To say the least, this statement isambiguous. The paragraph appears to indicatethat reim-bursement may come into play after the discriminateehas paid MESC an amount "in excess" of the payment-the discriminatee received pursuant to the SettlementAgreement. [Emphasis supplied.]For the demeanor of a witness11..may satisfy the tribunal,not only that the witness' testimony isnot true, but that the truth is the opposite of his story; for the denialof one, who has a motive to deny, may be uttered with such hesitation,discomfort,arrogance or defiance,as to give assurance that he is fab-ricating, and that, if he is,there is no alternative but to assume the truthof what he denied "16Exh D attached to G C Exh. 1(a).17See Exh E attached to G C. Exh. 1(a). INTER-LAKES ENGINEERING COMPANY155Rosenfeld invitedActing Regional Director Gottfried's"comments" in respect to the foregoing "observations."Gottfried replied on March 21, 1973.18 He noted that theBoard's order in this case had "expressly approved the totalsettlement stipulation,", including paragraph,,l0; that he saw"no ambiguity" in that provision; and that he had been ad-vised by "the trial attorney [Schaub]" that all of the partici-pants in the settlement discussions, "including your associate[Statham] could not have misunderstood . . . that the em-ployer would be required to compensate the individuals forany MESC reimbursement payments they were required tomake, up to the difference between total actual backpay ow-ing to the individuals had they been made whole and pay-ments already made under the settlement agreement." Re-spondent's attorney Rosenfeld did not respond to Gottfried'sletter of March 21, 1973.On September 25, 1973, Gottfried wrote to Rosenfeld andadvised him that he had been informed by an attorney repre-senting the discriminatees that a decision by MESC had is-sued on August 31, 1973, ordering 10 of the 14 discriminateesto make restitution in various sums, and that he now regardedparagraph 10 of the settlement stipulation as "operative."Gottfried requested that the Respondent send checks to hisoffice on or before October 5, 1973, drawn to the order of the10 discriminatees in specified amounts therein stated. At-tached to this letter was a schedule which showed the namesof the 10 discriminatees who had been ordered to make resti-tution to MESC, the amount of the MESC demand, the totalnet backpay loss which each of them had incurred, theamount he had received as his share of the $10,000 settle-ment, and the "amount now due from Respondent" for eachof them.19 Rosenfeld answered Gottfried's letter on October10, 1973. Therein he stated:It is our view, based on my specific recollection of thesettlement negotiations as well as what I think is theclear language of paragraph 10 of the settlement agree-ment that we agreed to pay any alleged discriminateeunder that paragraph any money he might pay the Mich-18Exh. F attached to G.C Exh. 1(a)19Exh G attached to G. C. Exh 1(a). Except for the totals which I haveadded, the schedule attached to this letterwas as follows-CLAIMANTMESCDEMANDRobert Marushak-$810Donald DeCaluwe$1,095Edmund Polakowski1,093.50William Weideman1,007Gordon Munn657Robert Waigraves(sic)870George Brown627Charles May657Gerald Fratarelli522James Puissant511$7,849.50TOTALAMT.RECD.AMT.BACKPAY4/4/72DUE-$1,8$9$709T8102,9341,1021,0952,4409171,0931,0994146852,4279176572,9341,1028702,5459566272,2028276571,1734405221.673628511$21,316$8,012$7,527igan Employment Security Commission in excess of thesettlement he received under the settlement agreement.We are, therefore, willing to pay Robert Marushak $101,Edmund Polakowski $176.50, William Weideman $271,and Gerald Fratarelli $82.Your theory of our present obligation is inconsistentwith any understanding derived from the negotiations Iparticipated in as well as with the language of the settle-ment agreement.20As previously noted, the Region's motion to clarify theBoard's order approving the settlement stipulation, and theseproceedings, followed the foregoing correspondence.C. Analysis of theRecord Regardingthe Intent of thePartiesAs previously indicated, the testimony in this case regard-ing what the parties intended by the inclusion of paragraph10 in the settlement agreement is in diametric conflict. Ac-cording to Attorney Schaub, in insisting on the inclusion ofan MESC provision in the settlement agreement, he was car-rying out the Region's policy in cases of settlement for lessthan 100 percent of backpay pursuant to the specific instruc-tions of then Regional Director Brooks; he understood andintended paragraph 10 as finally negotiated to be a require-ment on the part of the Respondent to make whole the dis-criminatees, up to but not exceeding 100 percent of theirbackpay loss in the event that they were required to repayMESC for unemployment benefits which they had receivedfor the backpay period; and he conveyed that intent andunderstanding to Respondent's attorneys, Statham andRosenfeld.According to Union Representative McDivitt,and discriminateesWalgrave and Marushak, that was theexplanation of paragraph 10 which was given to them onNovember 22, 1971, by Attorney Schaub. On the other hand,Respondent's Attorney Rosenfeld testified that he specifi-cally rejected and refused to accept any clause in the settle-ment agreement which embodied the foregoing Regionalpolicy and intent, and paragraph 10 which resulted from thenegotiations represented his counterproposal, that if any dis-criminatee had to pay back to MESC more than he receivedas his share of the $10,000 settlement, the Respondent wouldreimburse that discriminatee only for the difference betweenwhat he received in settlement 'and what he had to repay toMESC. According to Rosenfeld, he explained this intent andoperation of paragraph 10 "out loud" to all the parties, heagreed with Schaub that his counterproposal "could defeat20 Exh H attached to G C. Exh. 1(a) It should be noted that even underRosenfeld's "understanding" of par. 10, the Respondent's obligation toreimburse William Weldeman is $593, and not the $271 offered in the saidletter. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe intention of his[Schaub's] proposal"and that under it,the discriminatee might"end up with nothing"more thanthey had already received in unemployment benefits fromMESC,and his counterproposal nevertheless was accepted bySchaub and approved by Regional Director Brooks.Z' Iplace no credence in Rosenfeld's testimony that this was theintent of this provision when it was negotiated,and none inhis and Rott's testimony that this intent and construction wasconveyed to Schaub and McDivitt and was agreed to by them.I base these conclusions on the following considerations:In order to credit Rosenfeld's testimony (and that of Rott)in these respects,I am required to believe that with fullknowledgeof theintent and meaning that Respondent nowascribes to paragraph 10, the discriminatees and Union Rep-resentativeMcDivitt agreed to accept a settlement pursuantto which the discriminatees might wind up with nothing morethan they already had received from MESC in unemploymentbenefits.Rosenfeld's and Rott's testimony further requiresone to also believe that Schaub and Regional Director Brooksknowingly approved and agreed to accept a settlement provi-sion which was contrary to and "defeat[ed]" the very MESCpolicy in furtherance of which the Region had insisted uponthe inclusion of a clause to provide indemnification for thediscriminatees in the event that they were required to makerestitution to the MESC of the unemployment benefits whichthey had previously received. I consider these conclusionswhich are required by Rosenfeld's and Rott's testimony aspatently implausible,and I regard their testimony in theserespects as stretching credulity beyond belief.The record clearly indicates that what the Respondent nowurges as the agreed-upon intent and understanding of all theparties when paragraph 10 was negotiated on November 22,1971, was never the Region's intent and understanding of thisprovision.1.On November 21, 1971, after Schaub and Respondent'sAttorneyStatham negotiated and agreed upon the languagechanges in paragraph 10, Schaub brought the revised provi-sion to Regional Director Brooks for his approval, he showedBrooks the changes which had been made from the standardlanguage which Brooks had authored and whose inclusion inthe settlement agreement he had demanded as a conditionprecedent to acceptance of the Respondent's settlement offer,and Brooks approved its, acceptance.2. Brooks, who now is employed by Respondent's counsel,testified as a witness for the Respondent that based solely onthe "terminology" of paragraph 10 of'the settlement, and ofthe Region's standard MESC clause, he now is of the opinionthat "the results which are derived" from the two provisions,.aredifferent."Brooks admitted, however, that absentunusual circumstances, which he conceded were not presentin this case, he would "never knowingly" have accepted asettlement with the type of provision which he now regardsparagraph 10 to be. Moreover, on November 23, 1971,Brooks forwarded the settlement (which he now interprets as21Rosenfeld's testimony regarding his "out loud" explanation of themeaning of par 10 in the presence of Schaub and McDivitt was cor-roborated by Respondent'sGeneral Manager Rott.contrary to the MESC policy-which he initiated) to the Gen-eral Counsel with a recommendation for its approval. It isthus quite obvious, as Brooks in effect conceded, that henever intended by the acceptance of paragraph 10 of thesettlement stipulation to deviate from the MESC policywhich he had initiated.3.When the General Counsel sent the settlement to theBoard for its approval, the memorandum specifically stated:Please note that paragraph 10 of the Stipulation pro-vides that the discriminatees will be reimbursed by Re-spondent for any monies which they return to the Stateof Michigan as repayment of unemployment compensa-tion.It therefore is quite clear that the General Counsel's and theBoard's approval of the settlement was based on an-under-standing of paragraph 10 which conforms with that which theRegion has consistently attributed to it.4.As found above, when Field Examiner Diane Lepsigsubsequently asked Respondent's Attorney Statham in thelatter part of February 1972-if he was not aware "that if theemployees had to reimburse MESC, that his client wouldhave to in turn reimburse them for any monies that had tobe returned," Statham replied, "Yes, he was aware of that."It thus-Appears that Respondent's counsel Statham also un-derstood paragraph 10 to mean what the Region contends itdoes.5.And, when Lepsig thereafter told Regional DirectorBrooks what she had told Statham regarding the Respon-dent's obligation under paragraph 10, Brooks agreed thatLepsig's interpretation of paragraph 10 was correct.All of the foregoing, and Acting Regional Director Gott-fried's later letters to Respondent's Attorney Rosenfeld, per-suade me that the Region and its personnel at all times in-tended and understood paragraph 10 of the settlementstipulation to be an effectuation of the Region's standardMESC policy, that theynever intendedby thelanguagechanges in paragraph 10 to deviate or recede from that policy,and that the acceptance of the Respondent's settlement offerwas based on that intent and understanding of paragraph 10.On the other hand, the record also clearly indicates thatRespondent's Attorney Rosenfeld's testimony regarding theintent and understanding of all the parties when paragraph10 was negotiated on November 22, 1971, is patently anafterthought on his part, and worthy of no credence. In thisregard, the record discloses as follows:In the latter part of February 1972, Field"Examiner Lepsigtold Respondent's AttorneyJamesStatham "that if the em-ployees had to reimburse MESC, his client would have to inturn reimburse them for any monies that had to be returned,"and Statham replied that "he was aware of that." A few dayslater, Lepsig again told Respondent's Attorney Statham that"it was the Region's position,that in the event that the em-ployeeswould have to reimburse MESC-the monies[they] received from MESC, the employer would have toreimburse them with the monies that they paid back." It isthus obvious that as far back as February 1972, the Respond-ent was aware of the Region's understanding of paragraph 10of the settlement agreement, and it not only did not thendispute the Region's interpretation of the provision but, to the INTER-LAKES ENGINEERING COMPANY157contrary, Statham agreed with the construction placed by theRegion thereon."One year later, when Acting Regional Director Gottfriednotified Attorney Rosenfeld that MESC had demanded resti-tution of unemployment benefits paid to some of the dis-criminatees,and that under the settlement stipulation' "thereimbursement undertaking agreed upon by the Employerwould now come into play," Rosenfeld did not then contendor claim (as he now does) that paragraph 10 specifically wasintended to limit the Respondent's liability to only the excesswhich the employee would have to repay MESC over whathe had received in settlement. To the contrary, in his responseto Gottfried dated January 23, 1973, Rosenfeld wrote:Paragraph 10 of the aforementioned SettlementAgreement provides that the employer will compensatethe discriminatees [f]or money they are required torepaytheMESC in excess of the settlement received by theindividual employee.To say the least, this statement isambiguous. The paragraph appears toindicate that reim-bursement of a discriminateemay come intoplayafterthe discriminatee had paid the MESC an amount "inexcess" of the payment the discriminatee received pursu-ant to the Settlement Agreement 23[Emphasissupplied.]Rosenfeld's statements in this letter that paragraph 10 was"to say theleast,ambiguous," and that "it appears to indicatethat the Respondent's reimbursement liability was limitedonly to the "excess" paid to MESC by the discriminatee overwhat he received in settlement from the Respondent, is incon-gruous with, and belies, his testimony that he expressly in-tended thatmeaningwhen he agreed to paragraph 10 onNovember 22, 1971, and that he made that meaning clear toall the parties at that time. I note in this regard that the firsttime that Rosenfeld claimed that his current "understand-ing" of paragraph 10 was "based on my specific recollectionof the settlement negotiations" was in his letter of October 10,1973, that the provision was "ambiguous," and was capableof the construction which he nowassertswas always hisunderstanding and intentin agreeingto paragraph 10. In thelight of the foregoing,as wellas demeanor, I place no cre-dence whatsoever in Rosenfeld's testimony in this respect,and I regard this current "final position" as an obvious after-thought on his part.22As previously noted (see fn. 14,supra),the finding above is based onthe uncontroverted credited testimony of Field Examiner Diane Lepsig, theRespondent did not call Attorney Statham, who negotiated the language ofparagraph 10 on its behalf, to testify, and it made no application for acontinuance of the hearing for the purpose of adducing his testimony. I inferfrom the Respondent's failure to call Statham to testify that, if called, hewould not have supported Rosenfeld's testimony regarding the alleged un-derstanding by all the parties of the Respondent's limited reimbursementliability under paragraph 10 of the settlement stipulation.InternationalUnion, U4W [Gyrodyne] v. N.L.R.B, supra,' 2Wigmore,Evidence,§ 285,supra-23 As previously noted, Rosenfeld also said in this letter that the Respond-ent was not "required to takea final position concerningthismatter untiladequate proof has been submitted" that repayment had been made toMESC by "specificdiscriminatees,"and he also suggested that the absenceof par. 10 from the Board's order and the court's judgment gave the Re-spondent the right to reasonably conclude that the Board had"eliminate[d] Paragraph 10 of the Agreement as a condition for voluntarysettlement of this matter "D. Additional Contentionsof theRespondent1.The parol evidence ruleThe Respondent contended at the hearing, and again urgesin its brief, that inasmuch as the language of paragraph 10 is"clear and unambiguous,"parol evidence was not admissible-and should not now be considered in determining the intentand interpretation of this provision by the parties. I regardthis contention as devoid of merit for the following reasons:The positions of both parties on the question of whetherparagraph 10 is clear or ambiguous have been ambivalent. OnJanuary 23, 1973, the Respondent contended that the lan-guage of paragraph 10 (which it now urges to be "clear andunambiguous")was, "to say the least ... ambiguous."Simi-larly, the Regional Director, who now contends that the lan-guage of paragraph 10 "contains an ambiguity which couldgive rise to at least two interpretations,"24asserted in hisletter dated March 21, 1973, that he saw "no ambiguity in thephraseology employed in paragraph 10." Thus, at one timeor another (albeit at different times), both parties to thisdispute have regarded the meaning of this provision as am-biguous and unclear. Similarly, the Board's order which di-rected the instant hearing to determine "the intent of theparties and [the] interpretation of such Settlement agree-ment," was an implicit- finding by the Board that an am-biguity exists in paragraph 10, for otherwise no hearingwould have been required or ordered. My own assessment ofthe language of paragraph 10 accords with the view that theclause is capable of both the construction which, as foundabove, the Region at all times has placed on it, and also thatwhich the Respondent now urges for it. In determining themeaning of this provision, I therefore have considered notonly the clause itself, but also parol evidence of the intentionof the parties by this clause.2.The contention of no case or controversyThe Respondent further contends that "the instant pro-ceeding should be dismissed because at the present time noactual controversy exists between the parties."25The Re-spondent bases this contention on the argument that underthe plain language of paragraph 10 of the settlement agree-ment, even under the General Counsel's interpretationthereof, it has no obligation to reimburse the discriminateesfor any monies they have to repay MESC until such restitu-tion occurs, and inasmuch as that event admittedly has notyet transpired, no "real" controversy exists. I regard theRespondent's contention as without merit.The Michigan Employment Security Commission has al-ready issued an order which requires 10 of the 14 dis-criminatees who received backpay settlements from the Re-spondent to make restitution of the unemployment benefitsreceived by them. Under the terms of the MESC order, these10 discriminatees, who together received $8,012 of the lumpsum backpay settlement of $10,000, are required to repayMESC $7,849.59. Under the General Counsel's interpreta-tion of paragraph 10 of the settlement agreement, the Re-spondent's reimbursement liability to these discriminatees is24 Brief, p 8.25Resp.brief, p 13. 158DECISIONS OF NATIONAL LABOR RELATIONS BOARD$7,527.26Under the Respondent's current interpretation ofthis provision,its reimbursement liability is limited to onlythe 4 of the 10 discriminatees who have been ordered to repayMESC more than whattheyreceived as their share of thebackpay settlement,and it has offered to reimburse the 4 fora total of $630.50.27The discriminatees have retained pri-vate counsel and are appealing MESC's order in the statecourts of Michigan.Their decisions to pursue this appealundoubtedly is motivated by the dispute over the meaning ofparagraph 10, for under the General Counsel's theory of theRespondent's reimbursement liability,there would be nopractical reason for doing so. I note, moreover,that in itsopposition to the Regional Director'smotion to clarify theBoard's order, the Respondent made the same contentionbefore the Board that it makes now, to wit,that the Region'smotion was premature because the discriminatees had not"reimbursed the MESC in any amount,"and "the litigationbefore the MESC. . .had [not]been finally resolved by theMESC and the appropriate appelate[sic] courts of the Stateof Michigan."Notwithstanding this contention of the Re-spondent,the Board nevertheless ordered that a hearing beconducted to resolve the issue of "the intent of the parties and[the] interpretation of such Settlement agreement." By sodoing, the Board quite obviously rejected the contentionwhich the Respondent now raises again.I conclude from allthe foregoing that a real case or controversy regarding theintent and meaning of paragraph 10 exists which requirescurrent resolution.3.The contention that paragraph 10 is inoperable becauseit does not appear in the Board's order or the court'sjudgmentAs found above, in Rosenfeld's letter to Acting RegionalDirector Gottfried dated January 23, 1973, he argued onbehalf of the Respondent that inasmuch as the Board's orderand the court's subsequent consent judgment in this case donot contain any provision comparable to paragraph 10 of thesettlement agreement,itwas reasonable to conclude"that theBoard, as distinguished from its regional office, had decidedto eliminate Paragraph 10 of the Agreement as a conditionfor voluntary settlement of this matter." In its opposition tothe Regional Director's motion to clarify the Board's order,the Respondent similarly argued that the "Motion fails toallege any basis for concluding that Paragraph 10 of theSettlement Stipulation was incorporated into and became apart of the Board's Decision and Order of January 14, 1972."The Respondent's opposition to the said motion further ar-gued that to its knowledge, no other regional office of theBoard"exacts such a provision" as a condition for the settle-ment.of cases, and that neither the Board's Rules and Regula-tions nor its Statements of Procedure "provide for this typeof committment."There is no merit to this contention. The Board's orderspecifically approved the settlement stipulation which in-cluded paragraph 10, and made it a part of the record in thiscase.The form of the Board's order was precisely that towhich the parties agreed by the settlement stipulation. If the26 See fn. 19,supra27 See fn20, supra,and the accompanying text.Board had decided to disapprove paragraph 10, its orderobviously would have expressly so stated. I conclude from allthe foregoing that this contention is patently without merit,and thatit ismerely a device by which the Respondent seeksto completely avoid the MESC reimbursement obligationwhich it accepted in paragraph 10 of the settlement agree-ment.E.Concluding FindingsThe dispute between the parties regarding the interpreta-tion of paragraph 10 of the settlement stipulation centers onthe words:... the Employer will compensate the discriminateesfor-any money they are required to repay the MichiganEmployment Security Commission in excess of the set-tlement received by the individual employees in this mat-ter.It cannot be gainsaid that these words are capable of theinterpretations and construction that the Respondent's reim-bursement liability is limited to only those discriminateeswho have to repay MESC more than they received from theRespondent as their share of the lump sum settlement, andthen only for the difference between what they have to repayMESC and what they received in settlement from the Re-spondent. That construction of this clause indisputably iscontrary to the Region's policy in cases such as this where lessthan 100 percent of backpay is accepted in settlement, and itunquestionably defeats the very purpose for which the Regioninsisted on this provision as a condition precedent to accept-ance of the Respondent's settlement offer. Paragraph 10 hasbeen conceded by both the Respondent and the Region, albeitat different times, to be ambiguous. The Region suggests thatthe words "in excessof," should be read as synonymous with"in addition to," in accordance with its intent for this provi-sion.Alternatively, the Region suggests that its intention forthis clause is clarified if the words "in excess of the settlementreceived by the individual employees in this matter" aretransposed and placed immediately after the word "dis-criminatees." The sentence would then read as follows:the Employer will compensate the discriminatees,in excess of the settlement received by the individualemployees in this matter, for any money they are re-quired to repay the Michigan Employment SecurityCommission.As found above, the Region's acceptance of the Respon-dent's settlement offer in this case was bottomed on its under-standing that by paragraph 10, the Respondent accepted theRegion's standard MESC policy and undertook to reimbursethe discruninatees up to 100 percent of backpay if they subse-quently were required to repay to MESC the unemploymentbenefits which they had received for the backpay period. Thesubsequent approval of the General Counsel and the Boardof the Respondent's settlement offer was based in part on thisinterpretation of paragraph 10, for in the former's memoran-dum to the Board recommending approval, he specificallycalled attention to the fact that this provision required "thediscriminatees [to] be reimbursed by Respondent for any mo- INTER-LAKES ENGINEERING COMPANYnies which they return to the State of Michigan as repaymentof unemployment compensation." In addition, as notedabove, I disbelieve the testimony of Respondent's AttorneyRosenfeld (and General Manager Rott) that he always in-tended, and that he made clear to all the parties, that theRespondent's liability under paragraph 10 was limited toreimbursing only those discrimmatees who had to repayMESC more than what they received by the settlement, andthen only for the overage, and that' the Region, with fullknowledge of this intent, nevertheless accepted his settlementoffer.To the contrary, as found above, the interpretationwhich Rosenfeld now urges quite obviously was an after-thought on his part, and is one of several devices by whichhe seeks to absolve the Respondent from the MESC reim-bursement obligation which it undertook as a conditionprecedent to the settlement of this case.29Moreover, thisconclusion is supported by the subsequent conversations itFebruary 1972 between Field Examiner Diane Lepsig andRespondent's Attorney Statham (who negotiated the lan-guage changes in paragraph 10 for the Respondent), whichclearly disclose that Statham's interpretation of this provisionaccorded with that which the Region his- consistently at-tributed to it.All of the foregoing persuades me, notwithstanding Rott'sapocryphal letter of April 4, 1972,29 that paragraph 10represents the intention of both the Region and the Respond-ent to effectuate the Region's standard MESC policy, andthat the changesin languagefrom the standard form weremade only because of the absence of information regardingthe total net backpay suffered by the discriminatees, and toassure the Respondent that its maximum MESC reimburse-ment liability would not exceed that amount.2t See fn 23,supra2'4See fn. 15,supra,and the accompanying text.RECOMMENDATION159'Having found above that by paragraph 10 of the settlementagreement both the Region and the Respondent intended toeffectuate the Region's standard MESC policy in cases settledfor less than 100 percent of net backpay, and in view of thelatent ambiguity of paragraph 10 which makes it capable ofa construction which defeats the very purpose for which itwas intended when it was negotiated and agreed upon, Irecommended that this provision be interpreted to be anobligation on the part of the Respondent to reimburse thediscrimmatees (in addition to the amounts previously paid tothem in settlement of this case) for any monies which theymay be requiredto return to the State of Michigan as restitu-tion of unemployment benefits received for the backpayperiod, provided, however, that the Respondent's maximumreimbursement obligation to any discriminatee shall not bemore than that sum which when added to the amount pre-viously received by the discriminatee as his share of the settle-ment, equals 100 percent of his total net backpay as set forthin the letter of the Regional Director dated February 25,1972.3030 See G C. Exh 5As indicated above, in connection with my finding that the Respondentintended to accept and effectuate the Region's standard MESC policy whenit agreed to the inclusion of par 10 in the settlement stipulation,Idiscred-ited the testimony of Respondent's Attorney Rosenfeld and its GeneralManager Rott that they intended a quite different,limited,reimbursementliability from that which the Region,as I have found,clearly intended. Evenif I were to credit Rosenfeld's and Rott's testimony regarding what theyintended by the acceptance of paragraph 10 (which I do not), I would stillfind that the Region did not so intend, and that, therefore, there was nomeeting of the minds regarding the Respondent's reimbursement obligationunder this provision. In that event, my recommendation would be that theBoard withdraw its approval of the settlement,that the agreement be de-clared mull and void, and that the case be set down for hearing on the meritsof the issues raised by the complaint and answer herein.